Citation Nr: 1042185	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  09-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral leg 
disorder claimed as bilateral exercise induced compartment 
syndrome.

2.  Entitlement to service connection for a right foot disorder 
(pes cavus).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk



INTRODUCTION

The Veteran served on active duty from February 2005 to February 
2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the Veteran's claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the provisions of 
the VCAA and how it applied to her claim by correspondence dated 
in November 2007.  The United States Court of Appeals for 
Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006), held that the VCAA notice requirements 
applied to all elements of a claim.

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  Once the Veteran has been afforded a VA examination, the 
VA must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  For records in 
custody of a Federal department or agency, VA must make as many 
requests as are necessary to obtain any relevant records, unless 
further efforts would be futile; however, the claimant must 
cooperate fully and, if requested, must provide enough 
information to identify and locate any existing records.

The Veteran's service treatment records indicate that the Veteran 
was medically discharged from service for "exercised induced 
anterior compartment pain syndrome."  See September 2006 medical 
board medical examination.  Additionally, the Veteran's service 
treatment records indicate that upon entrance to service, the 
Veteran was noted to have mild, asymptomatic pes cavus and an in-
service physical therapy note indicated severe pes cavus upon 
examination.  See December 2004 enlistment medical examination; 
June 2006 physical therapy note.  Moreover, the Veteran's 
September 2006 medical board medical examination noted moderate, 
asymptomatic pes cavus upon discharge.  

The Veteran was afforded a general VA examination in January 
2008.  No medical opinion was requested and the diagnoses were 
"Not enough evidence found to support an acute or chronic Right 
Foot condition" and "Not enough evidence found to support an 
acute or chronic Bilateral lower leg exercise[.]"  However, the 
examiner did not specifically comment on the Veteran's documented 
in-service disorders including the medical board discharge for 
exercise induced anterior compartment pain syndrome, nor the 
Veteran's documented pes cavus.  Therefore, the Board finds that 
the January 2008 examination was inadequate.  See Barr, 21 Vet. 
App. at 312.  In order to fully comply with VA's duty to assist, 
the matter should be remanded for a new VA examination.  See 38 
C.F.R. § 3.159(c) (4).  Specifically, the examiner should review 
the Veteran's service treatment records and the claims file and 
comment as to whether the Veteran has a current bilateral leg 
disorder and/or a current right foot disorder and whether those 
disorders, if there are any, are related to military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for 
a VA examination to determine whether the 
Veteran has a bilateral leg disorder and a 
right foot disorder, and the etiology thereof.  
The examiner should obtain a detailed history 
of the Veteran's symptoms as observed by her 
and others since service and review the 
record.  The examiner should address the 
following:

a).  Identify all current pathology 
found on examination related to the 
Veteran's bilateral lower extremities, 
and right foot.

b).  If no current bilateral leg 
disability is clinically found, the 
examiner should discuss the relevance of 
the medical board discharge documents 
and the Veteran's in-service physical 
therapy treatment records that show 
complaints of bilateral leg pain and the 
diagnosis of exercised induced anterior 
compartment pain syndrome.  The examiner 
should address how the Veteran could 
have in-service bilateral leg disability 
that no longer appears on examination.  
Specifically, the examiner should 
address if and how the Veteran's 
bilateral leg disorder may have 
resolved.

c).  If a current bilateral leg 
disability is clinically found, indicate 
whether it is at least as likely as not 
that such disability is etiologically 
related to the Veteran's military 
service.

d).  If no current right foot disability 
including pes cavus is clinically found, 
the examiner should discuss the 
relevance of the December 2004 
enlistment medical examination; June 
2006 physical therapy note, and the 
September 2006 medical board medical 
examination, all which note the 
Veteran's pes cavus.  The examiner 
should address how the Veteran could 
have in-service pes cavus that no longer 
appears on examination.  Specifically, 
the examiner should address if and how 
the Veteran's right pes cavus may have 
resolved.

e).  If a current right foot disability 
including pes cavus is clinically found, 
the examiner should indicate whether it 
is at least as likely as not that such 
was incurred in or aggravated by the 
Veteran's military service.  In 
responding to the question, the examiner 
should specifically indicate whether it 
is at least as likely as not that the 
Veteran's preexisting right foot pes 
cavus was aggravated in service.  The 
examiner is advised that aggravation for 
legal purposes is defined as a worsening 
of the underlying disability beyond its 
natural progression versus a temporary 
flare-up of symptoms.

It would be helpful if the examiner would use 
the following language, as may be appropriate: 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"unlikely" (meaning that there is a less than 
50% likelihood).

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against it.

The Veteran's claims file, including a copy of 
this remand, must be made available to the 
examiner for review in connection with the 
examination.  The examiner should provide a 
rationale as to any opinions expressed.  If an 
opinion cannot be offered without resort to 
speculation, the examiner should state this, 
and provide a rationale as to why the opinion 
is speculative.
 
2.  After completion of the above and any 
additional development deemed necessary, the 
issues on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and her representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument she desires to have considered in connection with her 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

